Citation Nr: 1451395	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  05-22 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

What evaluation is warranted for malaria since November 20, 2003?


REPRESENTATION

Appellant represented by:	Peter Meadows, Attorney


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1951 to February 1954.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

This claim was previously before the Board in December 2008 and August 2009.  The Veteran appealed the Board's August 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a July 2010 Joint Motion for Remand and the Board's August 2011 remand returned the claim to the RO.  The requirements of the remand were fulfilled and the case was properly returned to the Board.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal, that is, some of the Veteran's VA outpatient treatment records are located in Virtual VA.  

The record raises the questions whether new and material evidence has been submitted to reopen claims of entitlement to service connection for sinus, to include sinus headache, and low back disorders.  These issues, however, are not currently developed or certified for appellate review.  Accordingly, these matters are referred to the RO for appropriate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

At no time since November 20, 2003, has there been any evidence of a relapse of the Veteran's malaria.  There has been no evidence of any malarial parasite in blood smears, and no evidence of liver or spleen damage.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for malaria since November 20, 2003 have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.88(b), Diagnostic Code 6304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2004 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  In September 2011, the Veteran was informed how VA assigns effective dates and disability ratings.  The claim was readjudicated in an August 2014 supplemental statement of the case.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in September 2001, March 2004, and September 2011.  There is no additional evidence that need be obtained.  


Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  

Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has also held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Malaria as an active disease warrants a 100 percent evaluation.  A diagnosis of malaria depends on the identification of the malarial parasites in blood smears.  If the Veteran served in an endemic area and presents signs and symptoms compatible with malaria, the diagnosis may be based on clinical grounds alone.  Relapses must be confirmed by the presence of malarial parasites in blood smears.  Thereafter residuals such as liver or spleen damage are to be evaluated under the appropriate system.  38 C.F.R. § 4.88(b), Diagnostic Code 6304.  

Although prior to the period on appeal, the Board notes that at a September 2001 VA examination a blood smear was negative for malarial parasites.  The examiner also noted that the Veteran's liver function tests were normal.  The examiner opined that there was no current malarial recurrence or sequelae.  

The Veteran was afforded a VA examination in March 2004.  The examiner found no clinical evidence to warrant a diagnosis or an acute or chronic disorder or residuals thereof.  The examiner stated there was no active malaria at that juncture.  Liver function test showed only minimal elevation in one enzyme.  A blood smear was negative.  

The Veteran was afforded a September 2011 VA examination at which time the examiner noted previous negative blood smears.  He noted that while the Veteran was ill in January 2011, his treatment did not point specifically to malaria, or to follow up of malaria as a problem.  The Veteran reported that he had symptoms in 1999 and 2000 of headaches and chills, and that he had been prescribed chloroquine with good results.  The examiner opined that this was not proof of malaria.  Furthermore, the examiner stated that the Veteran's complaints of dry mouth, sinus issues, and headaches all fell under allergy symptoms, and did not necessarily have a relation to malaria.  The examiner diagnosed past malaria, but noted there was no proof of current or chronic malaria.  The examiner noted that the Veteran showed normal liver function with no history of anemia or infection.  He also rejected C.L.K.'s opinion as lacking a medical basis, saying that without a blood smear as proof, any opinion was pure speculation.  The examiner stated that while the window to detect a malarial relapse was measured only in hours, he listed the symptoms of such and stated that the Veteran had not had them.  A current blood smear was negative.  

The Veteran also sought private medical treatment.  The Veteran submitted a June 2001 letter from Dr. J.P.K. which noted the Veteran's malaria in service and stated that the appellant had relapses every 3-4 years.  The examiner stated he saw the Veteran in February 1998 and 2000 and despite negative blood reports, felt that because of his past history of malaria, the appellant was undergoing a delayed immune response to a malarial infection.  He stated he put the Veteran on chloroquine both times, with positive results.  The examiner concluded that the Veteran suffered from recurrent immune responses to a primary infection of malaria.  

A March 2004 record showed fever and sweats, which the examiner marked as questionable malarial symptoms.  Later that same month, the Veteran stated to a clinician that he had headaches and backaches, and that he felt his malaria was returning.  An October 2005 blood smear showed no malarial parasites.  

The Veteran also submitted a June 2011 letter from C.L.K., a Licensed Professional Counselor.  In the letter, C.L.K. stated that based on the Veteran's statements in an interview, the appellant has had consistent malarial flareups since his original infection.  He noted that the claimant had only been tested for malaria once the relapses had gone back into remission.  He concluded that it was more likely than not that the Veteran had been experiencing bouts of malaria for years.  

In January 2012, the Veteran was admitted to Clarion Hospital for a near syncopal episode.  He was prescribed plaquenil because of his malaria history and because the Veteran had reported similar syncopal episodes in the past had resolved with malaria medication.  A peripheral smear report that month showed no malarial forms present.  The impression was neutrophilia with lymphopenia, most likely due to bacterial infection.  A February 2012 blood smear also noted no blood parasites.   

In March 2012, the Veteran was treated by Dr. J.P., an infectious disease specialist.  There, the Veteran's only complaint was back pain, though the examiner noted his history of malaria and suggestive relapses.  The examiner stated that there were not positive blood smears during any relapse, but that treatment appeared to be the attempted eradication of the hepatic stage parasite.  The examiner prescribed primaquine and asked the Veteran to return if symptoms developed.  

The Veteran has made several statements regarding his malaria and his belief in its recurrence.  While the Veteran is competent to state his symptoms such as headaches, fever, and chills, he does not have the education or training to offer a diagnosis of malaria or to identify what may represent a residual of that disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Relapses of malaria must be confirmed by the presence of malarial parasites in blood smears.  38 C.F.R. § 4.88(b).  

The Veteran does not meet the criteria for a compensable rating for malaria.  There is no evidence of a relapse confirmed by a positive blood smear.  Dr. J.P.K.'s opinion is based on his treatment of the Veteran, but is not supported by blood smears that show current evidence of malarial parasites as is required under Diagnostic Code 6304.  C.L.K. is not a medical professional; hence, his opinion carries no more weight than a lay person.  As noted above, a lay person is not competent to diagnose a malarial relapse.  His opinion appears to be based on the Veteran's history, and not on any medical record.  Furthermore, C.L.K.'s opinion was rejected by the September 2011 VA examiner as being purely speculative.  While Dr. J.P. noted that the Veteran's history was suggestive of relapses, he admitted there were no positive blood smears since the Veteran's initial diagnosis.  VA examiners noted the lack of positive blood smears, normal liver function, and diagnosed no current relapses, chronic malaria, or residuals thereof.  There is no evidence of a malaria relapse confirmed by blood smears, which is required under 38 C.F.R. § 4.88(b).  Therefore, the Board cannot increase the Veteran's rating for malaria.  

Staged ratings are inapplicable as the Veteran's symptoms are unchanged during the pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has considered whether the Veteran's disability warrants referral for extra-scheduler consideration.  In exceptional cases where a scheduler disability rating is found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule.  As outlined above, the Veteran has a history of malaria, though no competent evidence of either active pathology or any chronic residual of malaria.  His liver function studies are normal and his blood smears are negative for parasites.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.88(b), Diagnostic Code 6304.  The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Code 6304 adequately contemplates all of the Veteran's symptoms.  Therefore, as the first step of Thun has not been met, referral for the assignment of extraschedular disability ratings is not warranted.  

As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  



ORDER

Entitlement to a compensable rating for malaria since November 20, 2003 is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


